            Case 1:20-cv-00636-AT Document 4 Filed 02/11/20 Page 1 of 1

                                               RECEIVED IN CLERK'S OFFICE
                                                     U.s.o.C. -Atlanta

UNITES STATES                                                                          DISTRICT COURT
                                                    FEB 11 2020
NORTHERN DISTRICT OF GEORGIA
                                                JAM~S
                                                   . HAT/EN. Clerk
                                              By:
                                                                 Deputy Clerk

Richelieu Trinity
          Plaintiff
                                                                           CASE No.                      .
VS
                                                                                    1:20-CV-0636
State of Maine
Division of Support Enforcement and Recovery




                               MOTION FOR EMERGENCY INJUNCTION

       Plaintiff, Richelieu Trinity request this District Court grant emergency injunction
       into the activities related to defendant's lien on his personal bank account and the
       immediate return of all funds taken out until defendants can appear before this
       District Court with evidence to substantiate their action which have place the
       plaintiff in a state of destitution.




                                                                                         Richelieu Trinity
                                                                                                   Pro Se

                                                                                3502 Tree Mountain Pkwy
                                                                                Stone Mountain, GA 30083
                                                                                          DeKalb County
